Case 2:16-cv-08033-AB-FFM Document 315 Filed 01/15/19 Page 1 of 5 Page ID #:9347




1    Douglas G. Muehlhauser (SBN 179495)
     doug.muehlhauser@knobbe.com
2    Mark Lezama (SBN 253479)
     mark.lezama@knobbe.com
3    KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
4    Irvine, CA 92614
     Telephone: 949-760-0404
5    Facsimile: 949-760-9502
6    Attorneys for Plaintiff
     NOMADIX, INC.
7
8    Steven J. Rocci (admitted pro hac vice)
     srocci@bakerlaw.com
9    BAKER & HOSTETLER LLP
     2929 Arch Street, 12th Floor
10   Philadelphia, PA 19104-2891
     Telephone: 215-568-3100
11   Facsimile: 215-568-3439
12   Attorneys for Defendant
     GUEST-TEK INTERACTIVE
13   ENTERTAINMENT LTD.
14   [Attorney listing continued on next page]
15
16                     IN THE UNITED STATES DISTRICT COURT
17                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
18                                WESTERN DIVISION
19
20   NOMADIX, INC.,                              Case No.
                                                 CV16-08033 AB (FFMx)
21                Plaintiff,
22                                               JOINT STATUS REPORT
           v.
23                                               Honorable André Birotte Jr.
     GUEST-TEK INTERACTIVE
24   ENTERTAINMENT LTD.,
25
                  Defendant.
26
27
28
Case 2:16-cv-08033-AB-FFM Document 315 Filed 01/15/19 Page 2 of 5 Page ID #:9348




1    Joseph L. Clasen (admitted pro hac vice)
     jclasen@rc.com
2    Ian T. Clarke-Fisher (admitted pro hac vice)
     iclarke-fisher@rc.com
3    ROBINSON &COLE LLP
     666 Third Ave, 20th Floor
4    New York, NY 10017
     Telephone: 212-451-2900
5    Facsimile: 212-451-2999
6    Attorneys for Third Party
     GATE WORLDWIDE HOLDINGS LLC
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 2:16-cv-08033-AB-FFM Document 315 Filed 01/15/19 Page 3 of 5 Page ID #:9349




1    A.    Background
2          Nomadix filed this action against Guest-Tek Interactive Entertainment for
3    breach of a patent license agreement in October 2016. Guest Tek has asserted that
4    the Nomadix patents are invalid, and has counterclaimed for breach of the license
5    agreement by Nomadix and for a declaration of no patent coverage.
6          In January 2018, Gate Worldwide Holdings LLC (“GWH”) filed a lawsuit in
7    the Supreme Court of New York against Nomadix, interTouch Holdings LLC
8    (Nomadix’s parent), interTouch Topco LLC, and ST Holdings LLC for causes of
9    action relating to nonpayment of a promissory note, including foreclosure. That
10   action is Gate Worldwide Holdings LLC v. interTouch Holdings LLC et al., Index
11   No. 650026/2018. Asserting ownership of Nomadix’s patents, GWH also moved to
12   be substituted for Nomadix as the plaintiff in this action. (Dkt. No. 193.)
13         This case has been stayed since April 2018 in view of the New York action
14   and related events. (Dkt. Nos. 284, 301, 305, 313.)
15         In particular, on December 7, 2018, the New York court heard argument on
16   GWH’s motion to confirm a sale of interTouch Holdings LLC to GWH. On
17   December 10, 2018, interTouch Holdings LLC and interTouch Topco LLC both
18   filed voluntary Chapter 11 petitions for bankruptcy in the United States
19   Bankruptcy Court for the District of Delaware. Later that same day, the New York
20   court entered an order whose terms would have approved the sale and transferred
21   interTouch Holdings LLC to GWH.
22         On January 3, 2019, the Court extended the stay in this case “(1) until
23   February 12, 2019—sixty (60) days from December 14, 2018 and forty (40) days
24   from the date of this Order—or (2) fourteen (14) days following the resolution of
25   the Chapter 11 bankruptcy proceedings, whichever comes first.” (Dkt. No. 313
26   (emphasis removed).) As set forth below, the bankruptcy proceedings have been
27   dismissed.
28
                                              -1-
Case 2:16-cv-08033-AB-FFM Document 315 Filed 01/15/19 Page 4 of 5 Page ID #:9350




1    B.    Update on the Bankruptcy and New York Actions
2          On January 10, 2019, the United States Bankruptcy Court for the District of
3    Delaware dismissed the bankruptcy petitions interTouch Holdings LLC and
4    interTouch Topco LLC had filed. (Ex. 1.)
5          On January 11, 2019, GWH applied in the New York litigation for an order
6    to show cause why the New York court should not reissue its December 10 order
7    approving the sale of interTouch Holdings to GWH. The court has issued the
8    requested order to show cause and set a hearing for January 28, 2019. (Ex. 2.)
9
10                                 Respectfully submitted,
11                                 KNOBBE, MARTENS, OLSON & BEAR, LLP
12
13   Dated: January 15, 2019       /s/ Mark Lezama
                                   Douglas G. Muehlhauser
14                                 Mark Lezama
15                                 Attorneys for Plaintiff
                                   NOMADIX, INC.
16
17
18                                 BAKER & HOSTETLER LLP
19
20   Dated: January 15, 2019       /s/ Steven J. Rocci (with permission)
21                                 Steven J. Rocci

22                                 Attorneys for Defendant
                                   GUEST-TEK INTERACTIVE
23                                 ENTERTAINMENT LTD.

24
25
26
27
28
                                            -2-
Case 2:16-cv-08033-AB-FFM Document 315 Filed 01/15/19 Page 5 of 5 Page ID #:9351




1                               ROBINSON & COLE LLP
2
3    Dated: January 15, 2019    /s/ Ian T. Clarke-Fisher (with permission)
                                Joseph L. Clasen
4                               Ian T. Clarke-Fisher
5                               Attorneys for Third Party
                                GATE WORLDWIDE HOLDINGS LLC
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         -3-
